UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ––––– FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended: June 2, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12454 RUBY TUESDAY, INC. (Exact name of registrant as specified in charter) GEORGIA 63-0475239 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 West Church Avenue, Maryville, Tennessee 37801 (Address of principal executive offices and zip code) (865) 379-5700 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.01 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerx Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox The aggregate market value of the voting stock (which consists solely of shares of common stock) held by non-affiliates of the registrant as of the last day of the second fiscal quarter ended December 2, 2014 was $496,576,064 based on the closing stock price of $8.00 on December 2, 2014. The number of shares of common stock outstanding as of August 12, 2015, was 61,959,543. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive Proxy Statement for the registrant’s 2015 Annual Meeting of Shareholders, to be filed pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended, are incorporated by reference into Part III of this Form 10-K. Index PART I Item 1. Business 4-9 Item 1A. Risk Factors 10-16 Item 1B. Unresolved Staff Comments 16 Item 2. Properties 17-19 Item 3. Legal Proceedings 19 Item 4. Mine Safety Disclosures 19 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20-21 Item 6. Selected Financial Data 22-23 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 24-46 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 46 Item 8. Financial Statements and Supplementary Data 47-94 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 95 Item 9A. Controls and Procedures 95 Item 9B. Other Information 95 PART III Item 10. Directors, Executive Officers and Corporate Governance 96 Item 11. Executive Compensation 96 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 96 Item 13. Certain Relationships and Related Transactions, and Director Independence 96 Item 14. Principal Accounting Fees and Services 96 PART IV Item 15. Exhibits and Financial Statement Schedules 97 Signatures 98 -2- Index Special Note Regarding Forward-Looking Information This Annual Report on Form 10-K contains various forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Forward-looking statements represent our expectations or beliefs concerning future events, including one or more of the following: future financial performance (including our estimates of growth in same-restaurant sales, average unit volumes (average restaurant volumes), operating margins, expenses, and other items), future capital expenditures, the effect of strategic initiatives (including statements relating to cost savings initiatives and the benefits of our television marketing), the opening or closing of restaurants by us or our franchisees, sales of our real estate or purchases of new real estate, future borrowings and repayments of debt, availability of financing on terms attractive to the Company, compliance with financial covenants in our debt instruments, payment of dividends, stock and bond repurchases, restaurant acquisitions, and changes in senior management and in the Board of Directors.We caution the reader that a number of important factors and uncertainties could, individually or in the aggregate, cause our actual results to differ materially from those included in the forward-looking statements, including, without limitation, the risks and uncertainties described in the Risk Factors included in Part I, Item A of this Form 10-K and the following: · general economic conditions; · changes in promotional, couponing and advertising strategies; · changes in our customers’ disposable income; · consumer spending trends and habits; · increased competition in the restaurant market; · laws and regulations, including those affecting labor and employee benefit costs, such as further potential increases in state and federally mandated minimum wages and healthcare reform; · the impact of pending litigation; · customers’ acceptance of changes in menu items; · changes in the availability and cost of capital; · potential limitations imposed by debt covenants under our debt instruments; · weather conditions in the regions in which Company-owned and franchised restaurants are operated; · costs and availability of food and beverage inventory, including supply and delivery shortages or interruptions; · significant fluctuations in energy prices; · security breaches of our customers’ or employees’ confidential information or personal data or the failure of our information technology and computer systems; · our ability to attract and retain qualified managers, franchisees and team members; · impact of adoption of new accounting standards; · impact of food-borne illnesses resulting from an outbreak at either one of our restaurant concepts or other competing restaurant concepts; and · effects of actual or threatened future terrorist attacks in the United States. -3- Index PART I Item 1. Business Background The first Ruby Tuesday® restaurant was opened in 1972 in Knoxville, Tennessee near the campus of the University of Tennessee. The Ruby Tuesday concept, which at the time consisted of 16 restaurants, was acquired by Morrison Restaurants Inc. (“Morrison”) in 1982.During the following years, Morrison grew the concept to over 300 restaurants with concentrations in the Northeast, Southeast, Mid-Atlantic and Midwest regions of the United States.In a spin-off transaction that occurred on March 9, 1996, shareholders of Morrison approved the distribution of two separate businesses of Morrison to its shareholders, Morrison Fresh Cooking, Inc. (“MFC”) and Morrison Health Care, Inc. (“MHC”).In conjunction with the spin-off, Morrison was reincorporated in the State of Georgia and changed its name to Ruby Tuesday, Inc.Ruby Tuesday, Inc. and its wholly-owned subsidiaries are sometimes referred to herein as “RTI,” the “Company,” “we” and/or “our.” We began our traditional franchise program in 1997 with the opening of one domestic and two international franchised Ruby Tuesday restaurants.We do not own any equity in entities that hold franchises under our franchise programs.As of June 2, 2015, we had 30 Ruby Tuesday concept franchisees, comprised of 10 domestic and 20 international franchisees.We have signed agreements for the development of new franchised Ruby Tuesday restaurants with eight of the international franchisees.These eight international franchisees hold rights as of June 2, 2015 to develop Ruby Tuesday restaurants in 17 countries. During fiscal 2011, we entered into a licensing agreement which allowed us to operate multiple Lime Fresh Mexican Grill® (“Lime Fresh”) restaurants, a fast casual Mexican concept.We opened four Lime Fresh restaurants during fiscal 2012 under the terms of the licensing agreement.On April 11, 2012, we completed the acquisition of Lime Fresh, including the assets of seven additional Lime Fresh concept restaurants, the royalty stream from five Lime Fresh concept franchised restaurants, and the Lime Fresh brand’s intellectual property.As of June 2, 2015, we had six Lime Fresh concept franchisees, none of which had signed agreements for the development of new franchised Lime Fresh restaurants. Also in fiscal 2011, we began converting certain underperforming Ruby Tuesday restaurants to other concepts.To that end, we entered into a licensing agreement which allowed us to operate multiple Truffles® restaurants, an upscale café concept offering a diverse menu.Other conversion concepts available to us were Marlin & Ray’s™, an internally-developed seafood concept, and Wok Hay®, our full service Asian concept.We converted certain underperforming Ruby Tuesday restaurants to these concepts through fiscal year 2013, with Marlin & Ray’s being our primary conversion concept.However, as discussed further in Note 3 to the Consolidated Financial Statements, in an effort to focus primarily on the successful sales turnaround of our core Ruby Tuesday concept and secondly, to improve the financial performance of our Lime Fresh concept, in fiscal 2013 we closed all Marlin & Ray’s, Wok Hay, and Truffles restaurants. Operations We own, operate, and franchise the Ruby Tuesday casual dining restaurant chain and operate in the bar and grill segment of the casual dining industry.As of June 2, 2015, we owned and operated 658, and franchised 78, Ruby Tuesday restaurants.Of the 78 franchised Ruby Tuesday restaurants, 29 were operated by our domestic franchisees and 49 were operated by our international franchisees.Ruby Tuesday restaurants can be found in 44 states, 13 foreign countries, and Guam.Our Company-owned and operated restaurants are concentrated primarily in the Southeast, Northeast, Mid-Atlantic and Midwest of the United States, which we consider to be our core markets.A listing of the states and countries in which our franchisees operate is set forth below in Item 2 entitled “Properties.” We also own, operate, and franchise the Lime Fresh fast casual restaurant concept.As of June 2, 2015, there were 19 Company-owned and operated Lime Fresh restaurants and seven Lime Fresh restaurants operated by domestic franchisees. -4- Index Our Core Ruby Tuesday Concept Ruby Tuesday restaurants offer a wide variety of menu options, including handcrafted classic burgers made with fresh 100% USDA choice beef, fresh chicken options, our signature “fall-off-the-bone” baby-back ribs, as well as steaks, seafood, and appetizers.Our Garden Bar has been a significant point of differentiation for our brand and an enduring favorite of our customers.With up to 35 fresh, high quality salad ingredients, our Garden Bar exemplifies the key attributes of our brand of freshness and quality.Our Classic Burger choices include beef, turkey, and chicken offerings.Entree selections typically range in price from $8.99 to $20.99.Where appropriate, we also offer our RubyTueGo® curbside service and a delivered-meals catering program for businesses, organizations, and group events at both Company-owned and franchised restaurants. In the mid-2000’s, under prior leadership, we began a shift in strategic direction to a more upscale, polished casual positioning, which resulted in what we believed to be fresher, higher quality food, remodeled restaurant interiors and exteriors, and service teams focused on providing a polished casual dining experience.While we maintain that these elements have resulted in an elevated and differentiated Ruby Tuesday brand compared to our bar and grill competitors, we believe the execution of this strategy strayed too far from our brand heritage and core customer base, leading to traffic declines over the last several years.Over the last several fiscal years we developed and have been implementing a brand transformation strategy which we believe will result in a more energetic, approachable, and casual brand position intended to appeal to a broader customer demographic and be more appropriate for a wide variety of dining occasions.Our brand transformation strategy is designed to stabilize and grow our customer counts, same-restaurant sales, and profitability, and is focused on four key pillars of menu, service, atmosphere, and communication.While the brand transformation strategy is a multi-year process, we have gained traction on the following initiatives since fiscal year 2014: · Menu Enhancements.Our menu objective is to offer a broadly-appealing menu which includes new takes on traditional favorites as well as innovative new food platforms with bold flavor profiles. We made significant progress in both fiscal years 2015 and 2014 in terms of menu enhancements.We have also shifted the emphasis of our drink menu away from an extensive wine selection and towards our selection of beers and premium cocktails.We remain focused on reengineering our core menu through both innovation and simplification, and ensuring that we have a wide range of price points and compelling value throughout the menu.We believe these efforts have the potential to drive core customer traffic growth from our current and lapsed customer base, as well as non-users of the brand. · Service and Atmosphere Enhancements.Over the past several fiscal years, we have made changes to our dining experience in certain areas including new music soundscapes and lighting improvements which are non-capital intensive in nature and should further enhance the customer dining experience.Additionally, we remain focused on having strong restaurant-level teams at our restaurants through the continued focus on high performance standards, advanced training, and a rigorous selection process in order to focus on high quality food and service. · Communication Program Enhancements.Our communication or marketing programs are a key component to our brand transformation strategy.Our most recent television commercials better reflect the variety on our menu and project a more casual, energetic, and approachable brand personality and dining experience.Additionally, as we look at opportunities to enhance our existing menu offerings, we will continue to focus on value which we believe our customers perceive as a combination of food quality, service, restaurant atmosphere, menu variety, and price.Lastly, we continue to build key capabilities in our marketing organization, strengthen our culinary innovation pipeline, and become more efficient, expansive and cost-effective with our marketing spend including leveraging digital and social media platforms. Our Lime Fresh Concept Lime Fresh is a fast casual fresh Mexican concept with restaurant operations in the Eastern United States, including a concentration in the vicinity of Miami, Florida.The Lime Fresh concept menu features diverse menu offerings such as homemade tortilla chips, customizable nachos, salads, soups, fajitas, quesadillas, tacos, burritos, salsa, and guacamole.This concept offers a unique experience by providing the speed of a fast casual restaurant, with the service and food quality of casual dining, in a fun and energetic atmosphere for customers. -5- Index On September 13, 2010, we entered into a licensing agreement with LFMG International, LLC, which allowed us to operate multiple restaurants under the Lime Fresh concept.As of April 10, 2012 we had opened four Lime Fresh restaurants under the terms of our licensing agreement.On April 11, 2012, we completed the acquisition of Lime Fresh for $24.1 million, which included the assets of seven additional Lime Fresh concept restaurants, the royalty stream from five Lime Fresh concept franchised restaurants (one of which opened in July 2012), and the Lime Fresh brand’s intellectual property.As of June 2, 2015, we owned and operated 19 Lime Fresh restaurants, and our franchisees operated seven domestic Lime Fresh restaurants. As discussed further in Note 11 to the Consolidated Financial Statements, we consider our Ruby Tuesday concept and Lime Fresh concept to be our reportable operating segments. Franchising As previously noted, as of June 2, 2015, we had franchise arrangements with 30 franchise groups which operate Ruby Tuesday restaurants in 13 states, Guam, and 13 foreign countries.We also had franchise arrangements as of June 2, 2015 with six domestic franchise groups which operate seven Lime Fresh restaurants in Florida and Texas. As of June 2, 2015, there were 78 Ruby Tuesday franchise restaurants operated by our domestic and international franchisees.Our franchisees opened six Ruby Tuesday restaurants in fiscal year 2015, seven Ruby Tuesday restaurants in fiscal year 2014, and two Ruby Tuesday restaurants in fiscal year 2013. Generally, Ruby Tuesday concept franchise arrangements consist of a development agreement and a separate franchise agreement for each restaurant.Under a development agreement, a franchisee is granted the exclusive right and undertakes the obligation to develop multiple restaurants within a specifically-described geographic territory.The term of a domestic franchise agreement is generally 15 years, with two five-year renewal options. For each Ruby Tuesday concept restaurant developed under a domestic development agreement, a franchisee is currently obligated to pay a development fee of $10,000 per restaurant (at the time of signing a development agreement), an initial license fee (which typically is $35,000 per restaurant to be developed for domestic franchisees), and a royalty fee equal to 4.0% of the restaurant’s monthly gross sales, as defined in the franchise agreement.Development and operating fees for international franchise restaurants vary. During fiscal year 2015, we offered support service agreements for certain domestic Ruby Tuesday concept franchisees.Under those support services agreements, we had one level of support in which we provided specified services to assist the franchisees with various aspects of the business including, but not limited to, processing of payroll, basic bookkeeping, and cash management.Fees for these services were typically contracted to be about 1.5% of revenues, as defined in the franchise agreement.As of June 2, 2015, we had contracted with one domestic Ruby Tuesday concept franchise for such services and that contract expired on June 30, 2015.Separate from those support service agreements, there is also a required level of support services in which we charge a fee to cover certain information technology related support that we provide.All domestic Ruby Tuesday concept franchisees also are required to pay a marketing and purchasing fee of 1.5% of monthly gross sales.At times of economic downturn, we have occasionally chosen to temporarily lower these fees.Under the terms of the franchise agreements, we also require all domestic Ruby Tuesday concept franchisees to contribute a percentage of monthly gross sales, 1.5% as of June 2, 2015, to a national advertising fund formed to cover their pro rata portion of the costs associated with our national advertising campaign. Under these terms, we can charge up to 3.0% of monthly gross sales for this national advertising fund. As of June 2, 2015, we had seven domestic Lime Fresh franchised restaurants in Florida and Texas.The term of a Lime Fresh domestic franchise agreement is generally 10 years, with one 10-year renewal option.For each Lime Fresh concept restaurant developed under a domestic development agreement, a franchisee is currently obligated to pay a development fee of $30,000 per restaurant (at the time of signing a development agreement), an initial license fee (which typically is $15,000 per restaurant to be developed for domestic franchisees), an initial marketing fee of at least $10,000, and a royalty fee equal to 5.25% of the restaurant’s monthly gross sales, as defined in the franchise agreement.Under the terms of the franchise agreements, we also require domestic franchisees to contribute a percentage of monthly gross sales, 1.5% as of June 2, 2015, to an advertising fund formed to cover their pro rata portion of the costs associated with our advertising campaign.Under these terms, we can charge up to 3.0% of monthly gross sales for this national advertising fund. -6- Index We provide ongoing training and assistance to our franchisees in connection with the operation and management of each restaurant through our training facility, meetings, on-premises visits, computer-based training (“CBT”), and by written or other material. Training Ruby Tuesday University, located in our Maryville, Tennessee Restaurant Support Services Center, serves as the centralized training center for all of our managers, multi-restaurant operators and other team members.Facilities include classrooms, a test kitchen, and the Ruby Tuesday Culinary Center.Ruby Tuesday University provides managers with the opportunity to assemble for intensive, ongoing instruction and hands-on interaction through our training sessions.Programs include classroom instruction and various team building activities and competitions, which are designed to contribute to the skill and enhance the dedication of the Company and franchise teams in addition to strengthening our corporate culture.In addition to the centralized training at Ruby Tuesday University, we periodically conduct field training classes.These field training classes have been held for team members, managers, general managers, and operations leadership.The field classes partner the training team along with operational leadership to provide direct training and development in order to reach a large audience faster, and make an immediate impact on our team. Further contributing to the training experience is the Ruby Tuesday LodgeSM, which is located on a wooded campus just minutes from the Restaurant Support Services Center.The Ruby Tuesday Lodge serves as the lodging quarters and dining facility for those attending Ruby Tuesday University.After a day of instruction, trainees have the opportunity to dine and socialize with fellow team members in a relaxed and tranquil atmosphere where they are fully immersed in our culture.We believe our emphasis on training and retaining high quality restaurant managers is critical to our long-term success and we are committed to the ongoing development of our team members. Research and Development We do not engage in any material research and development activities.However, we do engage in ongoing studies to assist with food and menu development.Additionally, we conduct extensive consumer research to determine our customers’ preferences, trends, and opinions, as well as to better understand other competitive brands. Raw Materials We negotiate directly with our suppliers for the purchase of raw and processed materials and maintain contracts with select suppliers for both our Company-owned and franchised restaurants.These contracts may include negotiations for distribution of raw materials under a cost plus delivery fee basis and/or specifications that maintain a term-based contract with a renewal option. If any major supplier or distributor is unable to meet our supply needs, we would negotiate and enter into agreements with alternative providers to supply or distribute products to our restaurants. We use purchase commitment contracts to stabilize the potentially volatile prices of certain food commodities.Because of the relatively short storage life of inventories, limited storage facilities at the restaurants, our requirement for fresh products and the numerous sources of goods, a minimum amount of inventory is maintained at our restaurants.In the event of a disruption of supply, all essential food, beverage and operational products can be obtained from secondary vendors and alternative suppliers.We believe these alternative suppliers can provide, upon short notice, items of comparable quality. From time to time, we purchase lobster inventory in advance of our needs and store it in third-party facilities prior to our distributor taking possession of the inventory.Once the lobster is moved to our distributor’s facilities, we transfer ownership to the distributor.We later reacquire the inventory from our distributor upon its subsequent delivery to our restaurants. Trade and Service Marks of the Company We and our affiliates have registered certain trade and service marks with the United States Patent and Trademark Office, including the name “Ruby Tuesday.” RTI holds a license to use all such trade and service marks from our affiliates, including the right to sub-license the related trade and service marks. We believe that these and other related marks are of material importance to our business. Registration of the Ruby Tuesday trademark expires in our 2025 fiscal year, unless renewed. We expect to renew this registration at the appropriate time. -7- Index Seasonality Our business is moderately seasonal.Average unit volumes of our mall-based restaurants, which represent approximately 17% of our total restaurants as of June 2, 2015, are slightly higher during the winter holiday season.Freestanding restaurant sales are generally higher in the spring and summer months. Competition Our business is subject to intense competition with respect to prices, services, locations, employees, and the types and quality of food.We are in competition with other food service operations, with locally-owned restaurants, and other national and regional restaurant chains that offer the same or similar types of services and products as we do.In times of economic uncertainty, restaurants also compete with grocery retailers as customers may choose to limit spending and eat at home.Some of our competitors may be more established in the markets where our restaurants are or may be located.Changes in consumer tastes, national, regional or local economic conditions, demographic trends, traffic patterns, and the types, numbers and locations of competing restaurants often affect the restaurant business.There is active competition for personnel and for attractive commercial real estate sites suitable for restaurants. Government Regulation We and our franchisees are subject to various licensing requirements and regulations at both the state and local levels, related to zoning, land use, sanitation, alcoholic beverage control, and health and fire safety.We have not encountered significant difficulties or failures in obtaining the required licenses or approvals that could delay the opening of a new restaurant or the operation of an existing restaurant nor do we presently anticipate the occurrence of any such difficulties in the future.Our business is subject to various other regulations by federal, state and local governments, such as compliance with various health care, minimum wage, citizenship, and fair labor standards.Compliance with these regulations has not had, and is not expected to immediately have, a material adverse effect on our operations. We are subject to a variety of federal, state, and international laws governing franchise sales and the franchise relationship.In general, these laws and regulations impose certain disclosure and registration requirements prior to the offer and sale of franchises.Rulings of several state and federal courts and existing or proposed federal and state laws demonstrate a trend toward increased protection of the rights and interests of franchisees against franchisors.Such decisions and laws may limit the ability of franchisors to enforce certain provisions of franchise agreements or to alter or terminate franchise agreements.Due to the scope of our business and the complexity of franchise regulations, we may encounter minor compliance issues from time to time.We do not believe, however, that any of these issues will have a material adverse effect on our business. Environmental Compliance Compliance with federal, state and local laws and regulations that have been enacted or adopted regulating the discharge of materials into the environment, or otherwise relating to the protection of the environment, has not had, and is not expected to have a material effect on our capital expenditures, earnings or competitive position. Personnel As of June 2, 2015, we employed approximately 32,100 employees, including approximately 250 support center management and staff personnel.We believe that our employee relations are good and that working conditions and employee compensation are comparable with our major competitors.Our employees are not covered by a collective bargaining agreement. Available Information Through the “Investors” section of our website www.rubytuesday.com, we make available free of charge, annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, Proxy Statements and all amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities and Exchange Act of 1934, as amended, as soon as it is reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission (“SEC”). Our reports and other materials filed with the SEC are also available at www.sec.gov. We are not including the information contained on or available through the aforementioned websites as a part of, or incorporating such information into, this Annual Report on Form 10-K. In addition, copies of our corporate governance materials, including Audit Committee Charter, Executive Compensation Committee Charter, Governance Committee Charter, Code of Business Conduct and Ethics, Corporate Governance Guidelines, Whistleblower Policy, and Categorical Standards for Director Independence, are available on the web site, free -8- Index of charge.We will make available on our web site any waiver of or substantive amendment to our Code of Business Conduct and Ethics within four business days following the date of such waiver or amendment. A copy of the aforementioned documents will be made available without charge to all shareholders upon written request to the Company.Shareholders are encouraged to direct such requests to our Investor Relations department at the Restaurant Support Services Center, 150 West Church Avenue, Maryville, Tennessee 37801. Executive Officers Our executive officers are appointed by and serve at the discretion of our Board of Directors. Information regarding our executive officers as of August 17, 2015, is provided below. Name Age Position James J. Buettgen 55 Chairman of the Board, President, and Chief Executive Officer Brett A. Patterson 46 Ruby Tuesday Concept President Jill M. Golder 53 Executive Vice President, Chief Financial Officer, Treasurer, and Assistant Secretary Rhonda J. Parish 59 Chief Legal Officer and Secretary David W. Skena 45 Chief Marketing Officer Mr. Buettgen joined the Company in December 2012 as President and Chief Executive Officer.On October 27, 2013, Mr. Buettgen was appointed by our Board of Directors to serve as Chairman of the Board.Prior to joining the Company, Mr. Buettgen served as Senior Vice President, Chief Marketing Officer of Darden Restaurants, Inc. (“Darden”) from June 2011 to November 2012 and as Senior Vice President, New Business Development of Darden from May 2007 to June 2011.Additionally, Mr. Buettgen served as President of Darden’s former Smokey Bones Barbeque & Grill concept from November 2004 to May 2007.Prior to his tenure at Darden, among other positions, Mr. Buettgen served as Senior Vice President of Marketing and Brand Development for Brinker International, Inc., Senior Vice President of Marketing and Sales for Disneyland Resorts, a division of the Walt Disney Company, Senior Vice President of Marketing for Hollywood Entertainment Group, and held various marketing positions with General Mills, Inc. Mr. Patterson joined the Company in July 2013 and was named Ruby Tuesday Concept President in July 2015.Mr. Patterson served as Senior Vice President of Operations of the Company from September 2014 to July 2015 and served as Vice President of Operations from July 2013 to September 2014.Prior to joining the Company, between 1997 and 2013, Mr. Patterson served in various roles of increasing responsibility with Darden including Director of Operations for Bahama Breeze, Vice President of Operations for LongHorn Steakhouse, and Senior Vice President of Operations for Olive Garden. Ms. Golder joined the Company in April 2013 and was named Executive Vice President, Chief Financial Officer, Treasurer, and Assistant Secretary in June 2014.Ms. Golder served as Senior Vice President, Finance, from April 2013 to June 2014.Prior to joining the Company, Ms. Golder served as Chief Financial Officer for Cooper’s Hawk Winery & Restaurants from December 2012 to April 2013.Prior to her tenure at Cooper’s Hawk Winery & Restaurants, Ms. Golder spent 23 years at Darden Restaurants, holding progressively responsible positions in finance.During her last 10 years with Darden, Ms. Golder held the position of Senior Vice President, Finance. Ms. Parish joined the Company in March 2015 as Chief Legal Officer and Secretary.Prior to joining the Company, Ms. Parish served as Chief Legal, People and Risk Officer for Einstein Noah Restaurant Group from January 2010 to January 2015, and served as Executive Vice President, Chief Legal Officer and Secretary for Denny’s Corporation from July 1998 to July 2008.Prior to her tenure with Denny’s Corporation, Ms. Parish held a number of executive positions, including Assistant General Counsel for Wal-Mart Stores, Inc. Mr. Skena joined the Company in July 2015 as Chief Marketing Officer.Prior to joining the Company, Mr. Skena served in various roles of increasing responsibility with PepsiCo, Inc. for the past nine years, most recently serving as Vice President of Premium and Value Brands.Prior to his tenure with PepsiCo, Inc., among other positions, Mr, Skena served over six years at Kraft Foods, Inc. in brand management for multiple product lines. -9- Index Item 1A. Risk Factors Our business and operations are subject to a number of risks and uncertainties.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our business operations.If any of those risks actually occurs, our business, financial condition and results of operations would suffer.The risks discussed below also include forward-looking statements and our actual results may differ substantially from those discussed in these forward-looking statements.See “Special Note Regarding Forward-Looking Statements” in this Annual Report on Form 10-K. We may be unsuccessful in driving short- and long-term profitable sales growth through our brand repositioning efforts, which may negatively impact our financial results. We are in the process of executing a strategic brand transformation of the Ruby Tuesday concept which is designed to make our brand more energetic, affordable, and broadly appealing.We believe the execution of this strategy provides opportunities for increased customer counts, same-restaurant sales growth, and increased shareholder value.Our brand transformation strategy is centered around enhancements in four key areas: menu, service, atmosphere, and communication.This strategy involves numerous risks, and we may not be able to maintain the brand relevance and restaurant operating excellence required to achieve sustainable growth objectives with our Ruby Tuesday core brand.For example, short-term sales growth could be negatively affected if we are unable to drive near term customer count growth, and long-term sales growth could be negatively affected if we fail to extend our brand in ways that are relevant to our customers.A failure to define and deliver a clear, relevant brand that generates sustainable same-restaurant traffic growth and produces non-traditional sales and earnings growth opportunities, or a failure to evolve in-restaurant and brand support cost structures so that competitively strong sales growth results in stable and improving profit margins could have an adverse effect on our results of operations. Competition may adversely affect our operations and financial results. The restaurant industry is intensely competitive with respect to pricing, service, location, personnel, and type and quality of food.We compete within each market with national and regional restaurant chains and locally-owned restaurants.We also face growing competition as a result of the trend towards convergence in grocery, deli, and restaurant services, particularly in the supermarket industry which offers “convenient meals” in the form of improved entrées and side dishes from the deli section.Some of our competitors may be better established in the markets where our restaurants are or may be located.We also actively compete for management personnel and for attractive commercial real estate sites suitable for restaurants.In addition, factors such as inflation, increased food, labor, equipment, fixture and benefit costs, and difficulty in attracting qualified management and hourly employees may adversely affect the restaurant industry in general and our restaurants in particular. We may not be successful at operating profitable restaurants, which could lead to impairment and other losses. The success of our core Ruby Tuesday concept and our Lime Fresh concept, is dependent upon operating profitable restaurants.The profitability of our restaurants is dependent on numerous factors, including the following: • the ability to provide menu items with strong customer preference at attractive prices; • the ability to create and implement an effective marketing/advertising strategy; • the ability to adapt our brands in such a way that consumers see us as fresh and relevant; • the ability to timely and effectively meet customer demands and maintain our customer base; • the hiring, training, and retention of excellent restaurant managers and staff; • the ability to manage costs and prudently allocate capital resources; • the ability to achieve and/or maintain projected cost savings in a number of key areas, including labor, procurement, occupancy, and maintenance costs; • the ability to increase sales and improve margins following the opening of new restaurants; and • the ability to compete with other restaurants and retail businesses for desirable development sites, construction contractors, management personnel, hourly employees and other resources. -10- Index If we are unable to successfully manage these risks, we could face increased costs and lower than anticipated sales, cash flows, and earnings in future periods.Declining cash flows in particular can have an unfavorable impact on the carrying value of our long-lived assets, which, under generally accepted accounting principles, are required to be reviewed whenever adverse events or changes in circumstances indicate a possible impairment. Impairment charges recorded in fiscal years 2015, 2014, and 2013 are discussed in Note 7 to the Consolidated Financial Statements.Further, as discussed within the Critical Accounting Policies section of our Management’s Discussion and Analysis of Financial Condition and Results of Operations, at June 2, 2015 we had 52 restaurants that had been open for more than six full quarters with rolling 12-month negative cash flows of which 34 have been impaired to salvage value. If market conditions deteriorate at either the restaurant store level or system-wide, or if our operating results decline further, we may be required to record additional impairment charges. Litigation could have an adverse impact on our business and our financial performance. We are subject to lawsuits, administrative proceedings, and claims that arise in the regular course of business.These matters typically involve claims by customers, team members, and others regarding issues such as food borne illness, food safety, premises liability, “dram shop” statute liability, compliance with wage and hour requirements, work-related injuries, discrimination, harassment, wrongful termination, disability, and other operational issues common to the foodservice industry, as well as contract disputes and intellectual property infringement matters.We could be adversely affected by negative publicity and litigation costs resulting from these claims, regardless of their validity.Significant legal fees and costs in complex class action litigation or an adverse judgment or settlement that is not insured or is in excess of our insurance coverage could have an adverse effect on our financial position and results of operations. Unfavorable publicity or a failure to respond effectively to adverse publicity, particularly on social media platforms, could harm our reputation and adversely impact our business and financial performance. The good reputation of our restaurant concepts is a key factor in the success of our business.Actual or alleged incidents at any of our restaurants could result in harmful negative publicity.Even incidents occurring at restaurants operated by our competitors or in the supply chain generally could result in negative publicity that could harm the restaurant industry and thus, indirectly, our brands.Negative publicity may result from: allegations of illegal, unfair or inconsistent employment practices; employee dissatisfaction; guest discrimination; illness; injury; or any other matter that could give rise to litigation.Regardless of whether the allegations or complaints are valid, unfavorable publicity relating to a few of our restaurants, or even to a single restaurant, could adversely affect public perception of the entire brand. Negative publicity also may result from the following: health concerns related to food safety and flu outbreaks; publication of government or industry findings concerning food products; environmental disasters; crime incidents; data privacy breaches; scandals involving our employees; or operational problems at our restaurants.All of these concerns could make our brands and menu offerings less appealing to our guests and negatively affect our business. In recent years there has been an increase in the use of social media platforms and similar devices which allow individuals access to a broad audience of consumers and other interested persons.The availability of information on social media platforms is virtually immediate in its impact.A variety of risks are associated with the use of social media, including the improper disclosure of proprietary information, negative comments about our Company, exposure of personally identifiable information, fraud, or outdated information.The inappropriate use of social media platforms by our customers, employees, or other individuals could increase our costs, lead to litigation, or result in negative publicity that could damage our reputation.If we are unable to quickly and effectively respond, we may suffer declines in customer traffic which could affect our financial condition and results of operations. -11- Index A lack of availability of suitable locations for new restaurants or a decline in the quality of the locations of our current restaurants may adversely affect our sales and results of operations. The success of our restaurants depends in large part on their locations.As demographic and economic patterns change, current locations may not continue to be attractive or profitable.Possible declines in neighborhoods where our restaurants are located or adverse economic conditions in areas surrounding those neighborhoods could result in reduced sales in those locations.In addition, desirable locations for new restaurant openings or for the relocation of existing restaurants may not be available at an acceptable cost when we identify a particular opportunity for a new restaurant or relocation.The occurrence of one or more of these events could have a significant adverse effect on our sales and results of operations. Food safety and food-borne illness concerns in our restaurants or throughout the industry or supply chain may have an adverse effect on our business by reducing demand and/or increasing costs. Regardless of the source or cause, any report of food-borne illnesses and other food safety issues, whether at one of our restaurants or in the industry or supply chain generally, could have a negative impact on our traffic and sales and adversely affect our suppliers and distributors and, as a result, be out of our control.Health concerns or outbreaks of disease in a food product could also reduce demand for particular menu offerings.Even in instances of food-borne illness, food tampering or food contamination occurring solely at restaurants of our competitors could result in negative publicity about the restaurant industry generally and adversely affect our sales.The occurrence of food-borne illnesses or food safety issues could also adversely affect the price and availability of affected ingredients, resulting in higher costs and lower margins. Any material failure, weakness, interruption or security breach of our information technology systems could prevent us from effectively operating our business. We rely heavily on information systems across our operations and corporate functions, including point-of-sale processing in our restaurants, management of our supply chain, payment of obligations, collection of cash, data warehousing to support analytics, finance and accounting systems and other various processes and procedures, some of which are handled by third parties.Our ability to efficiently and effectively manage our business depends significantly on the reliability and capacity of these systems.The failure of these systems to operate effectively, maintenance problems, upgrading or transitioning to new platforms, or a breach in security of these systems could result in delays in consumer service and reduce efficiency in our operations.These problems could adversely affect our results of operations, and remediation could result in significant unplanned capital investments.Additionally, our corporate systems and processes and corporate support for our restaurant operations are handled primarily at our Restaurant Support Services Center.We have disaster recovery procedures and business continuity plans in place to address events of a crisis nature, including tornadoes and other natural disasters, and back up and off-site locations for recovery of electronic and other forms of data and information.However, if we are unable to fully implement our disaster recovery plans, we may experience delays in recovery of data, inability to perform vital corporate functions, tardiness in required reporting and compliance, failures to adequately support field operations and other breakdowns in normal communication and operating procedures that could have a material adverse effect on our financial condition, results of operation and exposure to administrative and other legal claims. We could be adversely affected if we fail to protect our customers’ credit card information or our employees’ personal data. The majority of our restaurant sales are by credit or debit cards.Other restaurants and retailers have experienced security breaches in which credit and debit card information or other personal information of their customers has been stolen.We also maintain certain personal information regarding our employees.Despite our implementation of security measures, all of our technology systems are vulnerable to internal and external security breaches, employee error or malfeasance, denial of service attacks, viruses, worms, and other disruptive problems caused by hackers and cyber criminals.A breach in our systems that compromises the information of our consumers or employees could result in widespread negative publicity, damage to the reputation of our brands, a loss of consumers, and legal liabilities. -12- Index The potential for increases in key food, labor, energy, real estate and other costs may adversely affect our results of operations. The performance of our restaurants depends on our ability to anticipate and react to changes in the price and availability of food, utilities, labor, marketing, insurance, real estate, and other commodities.Prices may be affected due to supply, market changes, increased competition, the general risk of inflation, changes in laws, shortages or interruptions in supply due to weather, disease or other conditions beyond our control, or other reasons.Increased prices or shortages could affect the cost and quality of the items we buy or require us to raise prices, limit our menu options, or implement alternative processes or products.We cannot provide any assurance that we would be able to successfully offset increased costs by increasing menu prices or by other measures, as our ability to do so depends on a variety of factors, many of which are beyond our control.As a result, these events, alone or in combination with other more general economic and demographic conditions, could impact our pricing and negatively affect our sales and profit margins. The costs of compliance or noncompliance with government regulation related to our restaurant operations could adversely affect our business. The restaurant industry is subject to extensive federal, state, local, and international laws and regulations, including but not limited to: · Federal and state laws governing minimum wages, health care, unionization, and other labor issues. These include the Fair Labor Standards Act of 1938 and requirements concerning overtime, paid or family leave, tip credits, working conditions, and safety standards.They include the Immigration Reform and Control Act of 1986, which requires among other things the preparation of Form I-9 to verify that employees are authorized to accept employment in the United States.They also include the Patient Protection and Affordable Care Act of 2010 which mandates minimum employee health care coverage and could significantly increase our employee health benefit costs over the coming years; · Building, zoning, land use, environmental, and other regulations and requirements that impact the development and operation of restaurants; · Licensing and regulation by state and local authorities relating to health, sanitation, safety, and fire standards and the sale of alcoholic beverages.If we fail to comply with federal, state, or local regulations, our licenses may be revoked and we may be forced to close one or more of our restaurants; · "Dram Shop" statutes in certain states.These statutes generally provide a person injured by an intoxicated person the right to recover damages from an establishment that wrongfully served alcoholic beverages to the intoxicated person; · Laws and regulations relating to the preparation and sale of food, including regulations regarding product safety, nutritional content, and menu labeling.The Food and Drug Administration recently adopted final regulations to implement federal nutrition disclosure requirements.If costs of implementing or complying with these new requirements exceed our expectations our results of operations could be adversely affected.Furthermore, the effect of such labeling requirements on consumer choices, if any, is unclear; · Federal and state laws which prohibit discrimination, including employment discrimination, and other laws regulating the design and operation of facilities, such as the Americans with Disabilities Act.Compliance with these laws and regulations can be costly and increase our exposure to litigation and governmental proceedings, and a failure or perceived failure to comply with these laws could result in negative publicity that could harm our reputation; · Federal, state and local laws governing the use, storage, discharge, emission, and disposal of hazardous materials.There also has been increasing focus by United States and overseas governmental authorities on other environmental matters, such as climate change, the reduction of greenhouse gases, and water consumption.This increased focus may lead to new initiatives directed at regulating a yet to be specified array of environmental matters, such as the emission of greenhouse gases, that could effectively impose a new or increased tax on the Company or its suppliers, which may pass the increased cost to the Company.Legislative, regulatory, or other efforts to combat climate change or other environmental concerns could result in future increases in the cost of raw materials, taxes, transportation, and utilities, which could decrease our operating profits and necessitate future investments in facilities and equipment; and · Regulations throughout the world affecting the way we do business with our international franchisees.These include antitrust and tax requirements, anti-boycott regulations, import/export/customs and other international -13- Index trade regulations, the USA Patriot Act, and the Foreign Corrupt Practices Act. Failure to comply with any such legal requirements could subject us to monetary liabilities and other sanctions, which could adversely affect our business and financial performance. A failure to comply with these or other government regulations could adversely affect our financial condition and results of operations. Shortages or interruptions in the availability and delivery of food and other products may increase costs or reduce revenues. Possible shortages or interruptions in the supply of food items and other products to our restaurants caused by inclement weather and natural disasters such as floods, drought, earthquakes and hurricanes; the inability of our suppliers to obtain credit in a tight credit market or remain solvent given disruptions in the financial markets; food safety warnings or advisories or the prospect of such pronouncements; or other conditions beyond our control, could adversely affect the availability, quality, and cost of items we buy and the operations of our restaurants.Our inability to effectively manage supply chain risk could increase our costs and limit the availability of products critical to our restaurant operations. In addition, we have a limited number of suppliers for our major products and rely on one custom distribution company for our national distribution program in the U.S.If our suppliers or custom distributor are unable to fulfill their obligations under their contracts or we are unable to develop or maintain relationships with these or new suppliers or distributors, if needed, we could encounter supply shortages and incur higher costs. Ineffective or increased costs of advertising and marketing may negatively affect our financial and operational success. If our advertising and promotions become less effective than those of our competitors, or more costly, or if we do not adequately develop or utilize technology and data analytic capabilities needed to generate concise competitive insight, we could experience an adverse effect on our results of operations.A failure to sufficiently innovate, develop customer relationship initiatives, or maintain adequate and cost-effective advertising could inhibit our ability to maintain brand relevance and drive increased sales. Our debt agreements contain restrictions that limit our flexibility in operating our business. The indenture governing our senior unsecured notes, the agreement governing our December 2013 four-year revolving credit agreement (the “Senior Credit Facility”), and our mortgage loan obligations contain various covenants that limit our ability to engage in specified types of transactions, including transactions that may be in our long-term best interest.These covenants limit our ability to, among other things: • make certain investments, including investments in our restaurant facilities; • incur or guarantee additional indebtedness; • declare or pay dividends, redeem stock or make other distributions to stockholders; • create liens or use assets as security in other transactions; • merge or consolidate, or sell, transfer, lease or dispose of substantially all of our assets; • enter into transactions with affiliates; and • sell or transfer certain assets. Additionally, the agreement governing the Senior Credit Facility and our mortgage loan obligations require us to maintain certain financial ratios.A breach of any of these covenants could result in a default under the indenture and the Senior Credit Facility, which could have a material adverse effect on us.We may also be unable to take advantage of business opportunities that arise because of the limitations imposed on us by the restrictive covenants under our indebtedness. -14- Index Our ability to raise capital in the future may be limited or become more costly, which could make us unable to fund our capital requirements. As of June 2, 2015, we had $245.0 million of outstanding indebtedness, including $215.0 million of senior unsecured notes.Our substantial indebtedness could have any or all of the following consequences: • there would be a material adverse effect on our business and financial condition if we were unable to service our indebtedness or obtain additional financing, as needed; • it may limit our ability to borrow money or sell stock to fund our working capital, capital expenditures, and debt service requirements; • a substantial portion of our cash flow from operations could be dedicated to the repayment of our indebtedness and would not be available for other purposes; • it may limit our flexibility in planning for, or reacting to, changes in our business; • we may be more highly leveraged than some of our competitors, which may place us at a competitive disadvantage; and • it may make us more vulnerable to a downturn in our business or the economy. In the future, we may need to raise additional funds through the issuance of new equity securities, debt or a combination of both.Additional financing may not be available on favorable terms or at all.If adequate funds are not available on acceptable terms, we may be unable to fund our capital requirements. Loss of key management personnel could hurt our business and limit our ability to operate and grow successfully. Our success depends, to a significant extent, on our leadership team and other key management personnel.These personnel serve to maintain a corporate vision for our Company, execute our business strategy, and maintain consistency in the operating standards of our restaurants.If we are unable to attract and retain sufficiently experienced and capable management personnel, our business and financial results may suffer. A material weakness in our internal control over financial reporting could significantly affect our financial results. Internal control over financial reporting is a process to provide reasonable assurance regarding the reliability of external financial reports in accordance with accounting principles generally accepted in the United States of America.Because of its inherent limitations, internal control over financial reporting is not intended to provide absolute assurance that we would prevent or detect a misstatement of our financial statements or fraud.Any failure to maintain an effective system of internal control over financial reporting could limit our ability to report our financial results accurately and timely or to detect and prevent fraud.A significant financial reporting failure or material weakness in internal control over financial reporting could cause a loss of investor confidence and declines in the market price of our common stock. Future deterioration or prolonged difficulty in economic conditions could adversely affect our business, results of operations, liquidity, and capital resources. Job losses, foreclosures, bankruptcies, and falling home prices could cause customers to make fewer discretionary purchases, which could cause a decrease in our customer traffic and our average profit per transaction, which would in turn negatively affect our results of operations.In addition, if gasoline, natural gas, electricity and other energy costs increase, and credit card, home mortgage, and other borrowing costs increase with rising interest rates, our customers may have lower disposable income and reduce the frequency with which they dine out, spend less on each dining out occasion, or choose more inexpensive restaurants.Unfavorable changes in the above factors or in other business and economic conditions affecting our customers could increase our costs, reduce traffic in some or all of our restaurants, or impose practical limits on pricing, any of which could lower our profit margins and have a material adverse effect on our financial condition and results of operations. -15- Index Our insurance policies may not provide adequate levels of coverage against all claims, and fluctuating insurance requirements and costs could negatively impact our profitability. We self-insure a significant portion of expected losses under our health, workers’ compensation, certain types of general liability claims, employment practices liability, and property insurance programs.However, there are types of losses we may incur that cannot be insured against or that we believe are not commercially reasonable to insure, including wage and hour claims.These losses, if they occur, could have a material and adverse effect on our business and results of operations.Unanticipated changes in the actuarial assumptions and management estimates underlying our reserves for these losses could result in materially different amounts of expense under these programs, which could have a material adverse effect on our financial condition, results of operations and liquidity.Additionally, if our insurance costs increase, there can be no assurance that we will be able to successfully offset the effect of such increases and our results of operations may be adversely affected. Changing health or dietary preferences may cause consumers to avoid our products in favor of alternative foods. Consumer tastes, demographic trends, and health needs could reduce sales.For instance, if prevailing health or dietary preferences cause consumers to avoid certain menu items we offer in favor of foods that are perceived as more healthy, our business and operating results could be harmed.The increasing prevalence of food allergies and other dietary restrictions or preferences, for example, may cause consumers to choose to dine out less frequently or choose other restaurants with different menu options. Adverse weather conditions, natural disasters, and terrorism could adversely affect our results of operations. Adverse weather conditions and natural disasters and other unforeseen events, such as winter storms, severe temperatures, thunderstorms, floods, hurricanes and earthquakes, terror attacks, war and widespread/pandemic illness, and the effects of such events on economic conditions and consumer spending patterns, could negatively impact our results of operations.Temporary and prolonged restaurant closures may occur and customer traffic may decline due to the actual or perceived effects from these events. Changes in financial accounting standards or management assumptions related to complex accounting matters could significantly affect our financial results. A change in accounting standards can have a significant effect on our reported results and may affect our reporting of transactions completed before the change is effective.Additionally, our assumptions, estimates, and judgments related to complex accounting matters could significantly affect our financial results.Significant accounting judgments relevant to our business, include but are not limited to, impairment of long-lived assets, income tax matters, lease obligations, share-based compensation, and self-insured losses.Changes in accounting standards or changes in underlying assumptions, estimates, and judgments by our management could significantly change our reported or expected financial performance. Changes in tax laws and unanticipated tax liabilities could adversely affect the taxes we pay and our profitability. We are subject to income and other taxes in the United States and certain foreign jurisdictions. Our effective income tax rate in the future could be adversely affected by a number of factors, including changes in the valuation of deferred tax assets and liabilities, changes in tax laws, and the outcome of income tax audits. Although we believe our tax estimates are reasonable, the final determination of tax audits could be materially different from our historical income tax provisions and accruals. The results of a tax audit could have a material effect on our results of operations or cash flows in the period or periods for which that determination is made. In addition, our effective income tax rate and our results may be impacted by our ability to realize deferred tax benefits and by any increases or decreases of our valuation allowances applied to our existing deferred tax assets. Item 1B. Unresolved Staff Comments None. -16- Index Item 2. Properties Information regarding the locations of our restaurants is shown in the list below.Of the 677 Company-owned and operated restaurants as of June 2, 2015, we owned the land and buildings for 303 restaurants, owned the buildings and held non-cancelable long-term land leases for 257 restaurants, and held non-cancelable leases covering land and buildings for 117 restaurants.Our Restaurant Support Services Center in Maryville, Tennessee, which was opened in fiscal year 1998, consists of two office buildings owned by the Company.During fiscal year 2015, we opened a leased satellite office in Orlando, Florida. Additional information concerning our properties and leasing arrangements is included in Note 5 to the Consolidated Financial Statements appearing in Part II, Item 8 of this Annual Report on Form 10-K. Under our franchise agreements, we have certain rights to gain control of a restaurant site in the event of default under the franchise agreements. Ruby Tuesday Concept The following table lists the locations of the Company-owned and franchised Ruby Tuesday restaurants as of June 2, 2015. Number of Ruby Tuesday Restaurants State Company Franchise Total Domestic: Alabama 36 – 36 Arizona 4 – 4 Arkansas 7 – 7 Colorado 9 – 9 Connecticut 14 – 14 Delaware 6 – 6 Florida 68 1 69 Georgia 46 – 46 Idaho – 1 1 Illinois 3 11 14 Indiana 12 – 12 Iowa 1 2 3 Kansas 1 – 1 Kentucky 8 – 8 Louisiana 3 – 3 Maine 10 – 10 Maryland 30 – 30 Massachusetts 9 – 9 Michigan 23 1 24 Minnesota 12 – 12 Mississippi 8 – 8 Missouri 25 – 25 Nebraska 6 – 6 Nevada 1 – 1 New Hampshire 3 – 3 New Jersey 26 1 27 New Mexico – 1 1 New York 29 – 29 North Carolina 53 – 53 North Dakota – 4 4 -17- Index Ohio 29 – 29 Oklahoma – 1 1 Oregon 3 – 3 Pennsylvania 40 – 40 Rhode Island 2 – 2 South Carolina 31 – 31 South Dakota – 4 4 Tennessee 31 – 31 Texas 1 1 2 Utah 1 – 1 Virginia 58 – 58 West Virginia 8 – 8 Wisconsin 1 1 2 Total Domestic 29 Number of Ruby Tuesday Restaurants Country Company Franchise Total International: Canada – 1 1 Chile – 10 10 Egypt – 5 5 El Salvador – 1 1 Guam* – 1 1 Hawaii* – 5 5 Honduras – 1 1 Hong Kong – 8 8 Iceland – 2 2 Kuwait – 6 6 Panama – 1 1 Romania – 2 2 Saudi Arabia – 2 2 Trinidad – 3 3 United Kingdom – 1 1 Total International – 49 49 78 * Guam and Hawaii are treated as international locations for internal purposes. -18- Index Lime Fresh The following table lists the locations of the Company-owned and domestic franchised Lime Fresh concept restaurants as of June 2, 2015. Number of Lime Fresh Restaurants State Company Franchise Total Alabama 1 – 1 Florida 11 6 17 North Carolina 3 – 3 Ohio 2 – 2 Texas – 1 1 Virginia 1 – 1 Washington, DC 1 – 1 Total 19 7 26 Item 3. Legal Proceedings We are presently, and from time to time, subject to pending claims and lawsuits arising in the ordinary course of business, including claims relating to injury or wrongful death under “dram shop” laws, workers’ compensation and employment matters, claims relating to lease and contractual obligations, and claims from customers alleging illness or injury.We provide reserves for such claims when payment is probable and estimable in accordance with U.S. generally accepted accounting principles.At this time, in the opinion of management, the ultimate resolution of pending legal proceedings will not have a material adverse effect on our consolidated operations, financial position or cash flows. On July 23, 2014, a case styled Kimberly LaFrance, et al. v. Ruby Tuesday, Inc., was filed against the Company in the State of New York Supreme Court, County of Onondaga on behalf of the plaintiff and all other similarly situated individuals. The plaintiff is alleging violations of certain wage notice requirements under New York law and is seeking wages, liquidated damages and attorneys’ fees. The matter has been removed to the United States District Court for the Northern District of New York. On November 20, 2014, we filed a motion to dismiss, which was followed by motions filed by the plaintiff on December 29, 2014, for class certification, and on December 31, 2014, for partial summary judgment. The parties agreed to mediate the case, and on March 5, 2015, the court stayed all deadlines in the matter pending the completion of mediation. On August 5, 2015, the parties agreed toresolve the matter, but the agreement requires court approval andwill take several months to finalize.We believe that we have accrued an appropriate amount based on the agreement in principle. See Note 12 to the Consolidated Financial Statements appearing in Part II, Item 8 of this Annual Report on Form 10-K, for more information about our legal proceedings as of June 2, 2015. Item 4. Mine Safety Disclosures Not applicable. -19- Index PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market for Registrant’s Common Equity and Related Stockholder Matters Ruby Tuesday, Inc. common stock is publicly traded on the New York Stock Exchange under the ticker symbol RT. The following table sets forth the reported high and low intraday prices of our common stock and cash dividends paid thereon for each quarter during fiscal years 2015 and 2014. Fiscal Year Ended June 2, 2015 Fiscal Year Ended June 3, 2014 Per Share Per Share Cash Cash Quarter High Low Dividends Quarter High Low Dividends First $ $ First $ $ Second $ $ Second $ $ Third $ $ Third $ $ Fourth $ $ Fourth $ $ As of August 12, 2015, there were approximately2,671 holders of record of the Company’s common stock. Our Board of Directors has approved a dividend policy as an additional means of returning capital to our shareholders.Thepayment of a dividend in any particular future period and the actual amount thereof remains at the discretion of the Board of Directors and is restricted by the covenants of certain of our debt agreements.Our last dividend was paid on August 7, 2007 and no assurance can be given that dividends will be paid in the future. Issuer Purchases of Equity Securities The following table includes information regarding purchases of our common stock made by us during the fourth fiscal quarter ending June 2, 2015: (a) (b) (c) (d) Total number Average Total number of shares Maximum number of shares of shares price paid purchased as part of publicly that may yet be purchased Period purchased (1) per share announced plans or programs (1) under the plans or programs (2) Month #1 (March 4 to April 7) – $
